Case 3:20-cv-01252-TAD-KLH Document 11 Filed 12/28/20 Page 1 of 1 PageID #: 62




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

JOHNNY LEE WILSON                                          CIVIL ACTION NO. 20-1252

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

WARDEN MOREHOUSE PARISH JAIL                               MAG. JUDGE KAREN L. HAYES


                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 8] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Johnny Lee Wilson’s

claims under 18 U.S.C. § 3582 are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Petitioner’s

remaining claims are DISMISSED WITHOUT PREJUDICE.

       MONROE, LOUISIANA, this 28th day of December, 2020.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
